18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 1 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 2 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 3 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 4 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 5 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 6 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 7 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 8 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                      Pg 9 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                     Pg 10 of 11
18-36815-cgm   Doc 10   Filed 11/19/18 Entered 11/19/18 12:53:58   Main Document
                                     Pg 11 of 11
